DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 13-15, 26, 28-30, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the other end” in amended claims 1 and 26 lacks antecedent basis. Claims 6-8, 13-15, 28-30, and 33-35 are rejected due to their dependence on claims 1 and 26, respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 6-7, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 20080255474 A1 – previously cited) in view of May (US 5602040 A – previously cited), Ullman (US 4857453 A – previously cited), and Mink (US 7192555 B2 – previously cited).

For claim(s) 1, Ishida teaches a liquid test device [1], comprising: a liquid absorbing body [4]; and a hydrophobic retaining body [2, 6] for retaining the liquid absorbing body by adhering to the periphery of the liquid absorbing body, wherein the liquid absorbing body is formed in a shape of a band having predetermined thickness and width [¶34], 
the retaining body comprises: a retaining base [6] covering one face of the liquid absorbing body; 
side parts [2a, 2b], that are fastened to the retaining base, covering both width sides of the liquid absorbing body [consider also singular extrusion piece of Fig. 4];
a liquid contact part [¶37: semicircular front end part and/or flat rear end part] is provided at an end of the retaining body by exposing an end of the liquid absorbing body [i.e., end of member 4 near pigment line 5], 
an opening [3a and/or 3b] for allowing the other end of the liquid absorbing body to communicate with outside is provided at a position of the retaining apart from the liquid contact part [consider that any portion of the length of groove 3 can be understood to be “an opening”] and at a position corresponding to the other end of the liquid absorbing body [e.g., where 3a and 3b are on opposite ends of the device], 
a material  for the liquid  absorbing  body  is  selected  from  any  one of various  resins,  fibers such as rayon or pulp, woven cloth, nonwoven cloth, paper [¶¶11-12 and ¶53: listing of materials of absorbing member including rayon, nitrocellulose, PVDF, nylon, vinyl, acrylic, and others],  
and a scale [¶18] for measuring the amount of liquid absorbed by the liquid absorbing body is provided between the liquid contact part and the opening [i.e., the scale on body 2 is between the front and rear openings];
wherein when a tear is made to contact the liquid contact part, and the tear is absorbed by the liquid absorbing body, air existing within the liquid absorbing body is discharged from the opening, [i.e., openings 3a and 3b each permit air to discharge during absorption of liquid] [more generally, porous absorptive material necessarily permits some amount of air to be discharged during liquid absorption], 
and the liquid absorbing body has an absorbing speed of 3 mm/sec to 30 mm/sec when the liquid absorbing body is immersed in a stored liquid to be inspected for 5 seconds in a vertical direction, [Examiner notes: because Applicant’s support for this feature appears to be based on the material forming the liquid absorbing body (the Markush group in the above limitation), i.e., that the absorption rate depends on the material choice, and because Ishida teaches at least rayon and a form of woven cloth, the limitation is thereby present in the Ishida reference and, further, the limitation of when … immersed in a stored liquid to be inspected for 5 seconds in a vertical direction is a conditional requirement (i.e., when such a testing condition occurs, the device behaves in a certain way) — however, the claim is an apparatus claim, and, therefore, if the Ishida reference teaches the actual structure of the limitation (the absorbing material) then the limitation is present in Ishida],  
and wherein the opening is a cut or a port formed at a position of the retaining body or the surface cover, or of both, corresponding to the liquid absorbing body. [groove 3 is a cut formed at "a position" of body part 2].

For claim(s) 1, 6, 10, Ishida fails to teach a surface cover that is fastened to the retaining base covering the other face of the liquid absorbing body; the retaining base, the surface cover, and the side parts covering both width sides of the liquid absorbing body are adhered to the retaining body, and by sandwiching the liquid absorbing body between the retaining base and the surface cover, the liquid absorbing body is fastened while the thickness of the liquid absorbing body is being compressed to be a same thickness as the side parts, a band-shaped main body having the liquid absorbing body and the retaining body; and the liquid contact part protruding from one end of the main body.  Consider, however, that Ishida does contemplate making the absorbing body “almost equal” in thickness to the side parts [¶35].  
May teaches an analytical device [Fig. 8] where the device comprises a surface cover [511] covering a face of a liquid absorbing body [506] that is fastened to a retaining base [i.e., bottom portion of housing 500] covering the other face of the liquid absorbing body [i.e., 512 covering 506], a retaining base [e.g., 507 of 500], the surface cover [507], and the side parts [e.g., lateral sides of 506 best shown in Fig. 8] of both sides of the liquid absorbing body [506] are adhered to a retaining body [510], where the device also comprises a band-shaped main body [500] having a liquid absorbing body; [506] protruding from one end of the main body.   Similarly, Ullman teaches an analytical device [preferably Figs. 1-5 but consider also Figs. 6-7] having a retaining base [50] and a surface cover [16] whereby sandwiching a liquid absorbing body [18] between the retaining base and the surface cover, the liquid absorbing body is fastened while the thickness of the liquid absorbing body is being compressed to be a same thickness as side parts [24, 25, 46] (i.e., of the retaining body) [consider col. 12 ll. 20-41: elements 24, 25, 46 compress and fasten wetted strip 18 to be sandwiched to thickness defined by space between 25 and 24/46 (i.e., compressed to a same thickness as side parts)][consider also Fig. 6-7 with strip 68 compressed by 64 and 66 to be the same thickness (i.e., at least when wetted) as the corresponding patterned groove shown on component 66]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Ishida to incorporate the surface cover, band-shaped main body, and liquid contact part of May and to similarly incorporate the compressed housing configuration of Ullman  in order to control liquid entry into the test [i.e., prevent false readings] [May col. 12 ll. 36-40], to ensure the movement of liquid in the device in a controlled manner [May col. 13. ll. 14-22],  and to control and ensure proper capillary action [Ullman col. 11 l. 65 - col. 12 l. 48] [Ishida ¶23]. 

Further, For claim(s) 1, Ishida fails to teach the retaining body being a cylindrical shape.  Mink teaches a device for body fluid collection [D] which has a retaining body [H] cylindrically surrounding a liquid absorbing body [W].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the retaining body of [Mink col. 16 ll. 47-48] to facilitate insertion into/onto a body part/cavity [Mink col. 4 ll. 2-3].  

For claim(s) 7 Ishida further teaches wherein one face or both faces of the liquid contact part is/are retained by the retaining base of the retaining body or the surface cover [where the end faces of either ends 3a or 3b are part of and thereby retained by body 2 with adhesive film 6].

For claim(s) 12, Ishida fails to teach the liquid absorbing body has an absorbing speed of 3 mm/sec or higher (where 30 mm/sec or lower is addressed by the combination of Ishida and Nomura).  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed absorbing speed (of 3 mm/sec or higher).  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum absorbing in order to provide the most efficient absorption strip configuration.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  
	
For claim 13, Ishida teaches a coloring indicator made of a dissolvable or dispersible dye is provided on an end of the liquid absorbing body provided to the liquid contact part [¶37].  

For claim(s) 15, Ishida fails to teach wherein as the material for the liquid absorbing body, a weighing capacity is ranged from 30 g/m2 to 100 g/m2 , or a density is ranged from 0.05 g/cm3 to 0.3 g/cm3.  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed weighing capacity or density.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum weighing capacity and/or density in order to provide the most efficient absorption strip configuration.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  
	 
Claim(s) 8, 14, 26, 28-30, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of May, Ullman, Mink, and Nagase (US 5170799 A  - previously cited).

For claim 26, Ishida teaches a liquid test device [1], comprising: a liquid absorbing body [4]; and a hydrophobic retaining body [2, 6] for retaining the liquid absorbing body by adhering to the periphery of the liquid absorbing body, wherein the liquid absorbing body is formed in a shape of a band having predetermined thickness and width [¶34], 
the retaining body comprises: a retaining base [6] covering one face of the liquid absorbing body; 
[2a, 2b], that are fastened to the retaining base, covering both width sides of the liquid absorbing body [consider also singular extrusion piece of Fig. 4];
a liquid contact part [¶37: semicircular front end part and/or flat rear end part] is provided at an end of the retaining body by exposing an end of the liquid absorbing body [i.e., end of member 4 near pigment line 5], 
an opening [3a and/or 3b] for allowing the other end of the liquid absorbing body to communicate with outside is provided at a position of the retaining apart from the liquid contact part [consider that any portion of the length of groove 3 can be understood to be “an opening”] and at a position corresponding to the other end of the liquid absorbing body [e.g., where 3a and 3b are on opposite ends of the device],
a material  for the liquid  absorbing  body  is  selected  from  any  one of various  resins,  fibers such as rayon or pulp, woven cloth, nonwoven cloth, paper [¶¶11-12 and ¶53: listing of materials of absorbing member including rayon, nitrocellulose, PVDF, nylon, vinyl, acrylic, and others],  
and a scale [¶18] for measuring the amount of liquid absorbed by the liquid absorbing body is provided between the liquid contact part and the opening [i.e., the scale on body 2 is between the front and rear openings];
wherein when a tear is made to contact the liquid contact part, and the tear is absorbed by the liquid absorbing body, air existing within the liquid absorbing body is discharged from the opening, [i.e., openings 3a and 3b each permit air to discharge during absorption of liquid] [more generally, porous absorptive material necessarily permits some amount of air to be discharged during liquid absorption], 
and the liquid absorbing body has an absorbing speed of 3 mm/sec to 30 mm/sec when the liquid absorbing body is immersed in a stored liquid to be inspected for 5 seconds in a vertical direction, [Examiner notes: because Applicant’s support for this feature appears to be based on the material forming the liquid absorbing body (the Markush group in the above limitation), i.e., that the absorption rate depends on the material choice, and because Ishida teaches at least rayon and a form of woven cloth, the limitation is thereby present in the Ishida reference and, further, the limitation of when … immersed in a stored liquid to be inspected for 5 seconds in a vertical direction is a conditional requirement (i.e., when such a testing condition occurs, the device behaves in a certain way) — however, the claim is an apparatus claim, and, therefore, if the Ishida reference teaches the actual structure of the limitation (the absorbing material) then the limitation is present in Ishida],  
and wherein the opening is a cut or a port formed at a position of the retaining body or the surface cover, or of both, corresponding to the liquid absorbing body. [groove 3 is a cut formed at "a position" of body part 2]. 

For claim(s) 26 and 29 Ishida fails to teach a surface cover that is fastened to the retaining base covering the other face of the liquid absorbing body; the retaining base, the surface cover, and the side parts covering both width sides of the liquid absorbing body are adhered to the retaining body, and by sandwiching the liquid absorbing body between the retaining base and the surface cover, the liquid absorbing body is fastened while its thickness is being compressed to be a same thickness as the side parts, a band-shaped main body having the liquid absorbing body and the retaining body; and the liquid contact part protruding from one end of the main body.  Consider, does contemplate making the absorbing body “almost equal” in thickness to the side parts [¶35].  
May teaches an analytical device [Fig. 8] where the device comprises a surface cover [511] covering a face of a liquid absorbing body [506] that is fastened to a retaining base [i.e., bottom portion of housing 500] covering the other face of the liquid absorbing body [i.e., 512 covering 506], a retaining base [e.g., 507 of 500], the surface cover [507], and the side parts [e.g., lateral sides of 506 best shown in Fig. 8] of both sides of the liquid absorbing body [506] are adhered to a retaining body [510], where the device also comprises a band-shaped main body [500] having a liquid absorbing body; and the liquid contact part [506] protruding from one end of the main body.  Similarly, Ullman teaches an analytical device [preferably Figs. 1-5 but consider also Figs. 6-7] having a retaining base [50] and a surface cover [16] whereby sandwiching a liquid absorbing body [18] between the retaining base and the surface cover, the liquid absorbing body is fastened while its thickness is being compressed to be a same thickness as side parts [24, 25, 46] (i.e., of the retaining body) [consider col. 12 ll. 20-41: elements 24, 25, 46 compress and fasten wetted strip 18 to be sandwiched to thickness defined by space between 25 and 24/46 (i.e., compressed to a same thickness as side parts)][consider also Fig. 6-7 with strip 68 compressed by 64 and 66 to be the same thickness (i.e., at least when wetted) as the corresponding patterned groove shown on component 66]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Ishida to incorporate the surface cover, band-shaped main body, and liquid contact part of May and to similarly incorporate the compressed housing configuration of Ullman  in order to control liquid entry into the test [i.e., prevent false readings] [May col. 12 ll. 36-40], to ensure the movement of liquid in the device in a controlled manner [May col. 13. ll. 14-22],  and to control and ensure proper capillary action [Ullman col. 11 l. 65 - col. 12 l. 48] [Ishida ¶23]. 

Further, For claim(s) 26, Ishida fails to teach the retaining body being a cylindrical shape.  Mink teaches a device for body fluid collection [D] which has a retaining body [H] cylindrically surrounding a liquid absorbing body [W].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the retaining body of Ishida to be a cylindrical shape (i.e., cylindrically “surround” the absorbing body) as taught by Mink as a predictable choice of handle shape [Mink col. 16 ll. 47-48] to facilitate insertion into/onto a body part/cavity [As motivated by Mink col. 4 ll. 2-3].  

For claim(s) 8 and 26 Ishida fails to teach a plurality of the liquid absorbing bodies are provided via an isolating part of the retaining body, and the plurality of the liquid absorbing bodies are respectively exposed at the different liquid contact parts.  However, Ishida does teach a plurality of liquid contact parts [ends of body near 3a and 3b].  
Nagase teaches a tear drop testing strip where the strip has two liquid absorbing bodies [Fig. 3] are provided via an isolating part [5, 6] of a retaining body [1] where absorbing portions are respectively exposed at different contact parts [col. 3 ll. 1-11].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Ishida to incorporate a plurality of absorbing bodies via an isolating [As motivated by Nagase col. 3 ll. 6-10] and to reduce confusion of testing the right and left eye with two separate strips [As motivated by Nagase col. 1 ll. 38 - 46].  

For claim(s) 28, Ishida further teaches the liquid contact part is provided at both ends of the retaining body in a longitudinal direction [i.e., where groove 3 has openings on both ends in a longitudinal direction], and an identifying part allowing one and other liquid contact parts to correspond to one and other inspection targets is provided on the retaining body [¶37: semicircular shape on front end and flat shape on rear end serve as identifying parts].

For claim(s) 30 Ishida further teaches wherein one face or both faces of the liquid contact part is/are retained by the retaining base of the retaining body or the surface cover [where the end faces of either ends 3a or 3b are part of and thereby retained by body 2 with adhesive film 6].

For claim 33, Ishida teaches a coloring indicator made of a dissolvable or dispersible dye is provided on an end of the liquid absorbing body provided to the liquid contact part [¶37].  

For claim(s) 14 and 34,  Ishida fails to teach the entire liquid absorbing body is impregnated with a pH indicator.  However, consider that Ishida does teach determining an acidic condition (via color indication) [¶52: use of triphenylmethane pigment (i.e., a pH indicator) in reactive solution].  Nagase teaches a test strip impregnated with a pH indicator [col. 3 ll. 20-35: phenol red and bromthymol blue].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the strip of Ishida to incorporate the pH indicator of Nagase in order to facilitate clinical measurement/testing (pH testing) while still permitting review of wettability [As motivated by Nagase col. 3 l. 20 - col. 4 l. 10]. 

For claim(s) 35, Ishida fails to teach wherein as the material for the liquid absorbing body, a weighing capacity is ranged from 30 g/m2 to 100 g/m2 , or a density is ranged from 0.05 g/cm3 to 0.3 g/cm3.  However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed weighing capacity or density.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum weighing capacity and/or density in order to provide the most efficient absorption strip configuration.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235).  

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.

Applicant argues in remarks pp. 10-12 that the cited references fail to teach the 

Applicant argues in remarks pp. 13-15 that Ishida fails to teach a cover as claimed (and thereby not the openings as claimed), that May fails to teach openings as claimed, and that Ulman and Mink do not cure said deficiencies.  However, such arguments do not address the features provided by each of the references in the combination under § 103.  Examiner has not relied upon Ishida to teach the cover as claimed, Examiner has not relied upon May to teach the openings as claimed.  Applicant appears to argue against the references individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791